EXHIBIT 10.2

AMENDED AND RESTATED GUARANTEE

AMENDED AND RESTATED GUARANTEE, dated as of November 10, 2006, made by New
Century Financial Corporation (the “Guarantor”), on behalf of New Century
Mortgage Corporation, (“NCMC”), NC Capital Corporation (“NCCC”), NC Asset
Holding, L.P. (“NCAH”), New Century Credit Corporation (“New Century”), Home123
Corporation (“Home123” and, together with NCMC, NCCC, NCAH and New Century, the
“Sellers”), in favor of IXIS Real Estate Capital Inc. (“IXIS”), a party to the
Repurchase Agreement and the Custodial Agreement, each referred to below.

RECITALS

The Guarantor made a Guarantee on behalf of NCMC, NCCC, NCAH and New Century in
favor of IXIS, dated as of September 29, 2004 (as amended from time to time, the
“Existing Guarantee” and, as amended by this Amended and Restated Guarantee, the
“Guarantee”).

Pursuant to that certain Fifth Amended and Restated Master Repurchase Agreement,
dated as of November 10, 2006 (as amended, supplemented or otherwise modified
from time to time, the “Repurchase Agreement”), between IXIS and the Sellers,
the Sellers have agreed to sell, from time to time, to IXIS certain mortgage
loans (the “Mortgage Loans”) as whole loans upon the terms and subject to the
conditions set forth therein. The Guarantor owns directly and indirectly all
interests in the Sellers. Pursuant to the terms of that certain Amended and
Restated Custodial and Disbursement Agreement, dated as of November 10, 2006
(the “Custodial Agreement”, and collectively with the Repurchase Agreement, the
“Agreements”), Deutsche Bank National Trust Company (the “Custodian”) is
required to take possession of the Mortgages and the Mortgage Notes, along with
certain other documents specified in the Agreements, as the Custodian of IXIS
and any future purchaser, on several delivery dates, in accordance with the
terms and conditions of the Custodial Agreement. It is a condition precedent to
the obligation of IXIS to purchase the Mortgage Loans under the Repurchase
Agreement that the Guarantor shall have executed and delivered this Guarantee
with respect to any and all prior and future representations, warranties,
covenants and other obligations (collectively, the “Obligations”) of the Sellers
with respect to IXIS under each of the Repurchase Agreement and the Custodial
Agreement.

NOW, THEREFORE, in consideration of the premises and to induce IXIS to enter
into the Repurchase Agreement and the Custodial Agreement, the Guarantor hereby
agrees, for the benefit of IXIS, as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Repurchase Agreement
and used herein shall have the meanings given to them in the Repurchase
Agreement.

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section and paragraph references
are to this Guarantee unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Guarantee.

(a) The Guarantor hereby, unconditionally and irrevocably, guarantees, for the
benefit of IXIS and its successors, indorsees, transferees and assigns, the
prompt and complete payment and performance by the Sellers when such payment is
due or performance required in accordance with the Obligations.

(b) Anything herein to the contrary notwithstanding, the maximum liability of
the Guarantor hereunder shall in no event exceed the amount which can be
guaranteed by the Guarantor under applicable federal and state laws relating to
the insolvency of the debtors.

(c) The Guarantor further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by IXIS in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting, any or all of the Obligations and/or enforcing
any rights with respect to, or collecting against, the Guarantor under this
Guarantee. This Guarantee shall remain in full force and effect until the
Obligations are performed and/or paid in full and the Agreements are terminated,
notwithstanding that from time to time prior thereto the Sellers may be free
from any Obligations.

(d) No actions or payments made by the Sellers, the Guarantor, any other
guarantor or any other Person or received or collected by IXIS from the Sellers,
the Guarantor, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor
hereunder which shall, notwithstanding any such payment or payments other than
payments made by the Guarantor in respect of the Obligations or payments
received or collected from the Guarantor in respect of the Obligations, remain
liable for the Obligations hereunder until the Obligations are paid in full and
the Agreements are terminated.

(e) The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to IXIS on account of its liability hereunder, it will
notify IXIS in writing that such payment or performance is made under this
Guarantee for such purpose.

3. Right of Set-off. The Guarantor hereby irrevocably authorizes IXIS at any
time and from time to time without notice to the Guarantor, any such notice
being expressly waived by the Guarantor, to set-off and appropriate and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by IXIS to or for the credit or the account
of the Guarantor, or any part thereof in such amounts as IXIS may elect, against
and on account of the obligations and liabilities of the Guarantor to IXIS
hereunder and claims of every nature and description of IXIS against the
Guarantor, in any currency, whether arising hereunder, or otherwise, as IXIS may
elect, whether or not IXIS has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. IXIS shall
notify the Guarantor promptly of any such set-off and the application made by
IXIS, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of IXIS under this Section
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which IXIS may otherwise have.

4. No Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set off or application of funds of the Guarantor by IXIS, the
Guarantor shall not be entitled to be subrogated to any of the rights of IXIS
against the Sellers or any other guarantor or any collateral security or
guarantee or right of offset held by IXIS for the payment of the Obligations,
nor shall the Guarantor seek or be entitled to seek any contribution or
reimbursement from the Sellers or any other guarantor in respect of any payments
made by the Guarantor hereunder, until all amounts owing to IXIS are paid in
full and the Agreements are terminated. If any amount shall be paid to the
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by the
Guarantor in trust for IXIS segregated from other funds of the Guarantor, and
shall, forthwith upon receipt by the Guarantor, be turned over to IXIS, in the
exact form received by the Guarantor (duly indorsed by the Guarantor to IXIS, if
required), to be applied against the Obligations, whether matured or unmatured,
in such order as IXIS may determine.

5. Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, any demand for repurchase or other performance or
payment under any of the Obligations made by IXIS may be rescinded by such party
and any of the Obligations continued, and the Obligations, or the liability of
any other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by IXIS, and the Agreements and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as IXIS may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by IXIS for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. IXIS shall have no obligation to
protect, secure, perfect or insure any lien at any time held by it as security
for the Obligations or for this Guarantee or any property subject thereto. When
making any demand hereunder against the Guarantor, IXIS may, but shall be under
no obligation to, make a similar demand on the Sellers or any other guarantor,
and any failure by IXIS to make any such demand or to collect any payments from
the Sellers or any such other guarantor or any release of the Sellers or such
other guarantor shall not relieve the Guarantor of its obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of IXIS against the Guarantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.

6. Guarantee Absolute and Unconditional. The Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Obligations and
notice of or proof of reliance by IXIS upon this Guarantee or acceptance of this
Guarantee, and any creation, renewal extension or accrual of any of the
Obligations, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guarantee; and all dealings between the Sellers and the Guarantor, on the one
hand, and IXIS and the Sellers, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. The Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Sellers or the
Guarantor with respect to the Obligations. The Guarantor understands and agrees
that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment and not of collection without regard to
(a) the validity, regularity or enforceability of the Repurchase Agreement, the
Custodial Agreement, or any other document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by IXIS, (b) any defense, set-off
or counterclaim (other than a defense of payment or performance) which may at
any time be available to or be asserted by the Sellers against IXIS, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of the
Sellers or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Sellers from the Obligations,
or of the Guarantor under this Guarantee, in bankruptcy or in any other
instance. When pursuing its rights and remedies hereunder against the Guarantor,
IXIS may, but shall be under no obligation to, pursue such rights and remedies
as it may have against the Sellers or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto and any failure by IXIS to pursue such other rights or remedies or to
collect any payments from the Sellers or any such other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Sellers or any such other Person or any such
collateral security, guarantee or right of offset shall not relieve the
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of IXIS
against the Guarantor. This Guarantee shall remain in full force and effect and
be binding in accordance with and to the extent of its terms upon the Guarantor
and the successors and assigns thereof, and shall inure to the benefit of IXIS,
and its respective successors, indorsees, transferees and assigns, until all the
Obligations and the obligations of the Guarantor under this Guarantee shall have
been satisfied by complete performance and payment in full and the Agreements
shall be terminated, notwithstanding that from time to time during the term of
the Agreements, the Guarantor may be free from any Obligations.

7. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment and/or performance, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by IXIS upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Sellers or the Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Sellers or the Guarantor or any substantial
part of their respective property, or otherwise, all as though such payments had
not been made.

8. Payments. The Guarantor hereby guarantees that payments hereunder will be
paid to IXIS without set-off or counterclaim in U.S. Dollars at the office of
IXIS as specified in Section 8 of the Repurchase Agreement.

9. Representations and Warranties. The Guarantor hereby represents and warrants
that:

(a) it is duly organized, validly existing and in good standing under the laws
of the state of Maryland and has the corporate power and authority and the legal
right to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged;

(b) it has the corporate power and authority and the legal right to execute and
deliver, and to perform its obligations under, this Guarantee, and has taken all
necessary corporate action to authorize its execution, delivery and performance
of this Guarantee;

(c) this Guarantee has been duly executed and delivered on behalf of the
Guarantor, and constitutes a legal, valid and binding obligation of the
Guarantor enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing;

(d) neither the execution and delivery of this Guarantee, nor the fulfillment of
or compliance with the terms and conditions of this Guarantee, will conflict
with or result in a breach of any of the terms, conditions or provisions of the
Guarantor’s charter or by-laws or any legal restriction or any agreement or
instrument to which the Guarantor is now a party or by which it is bound, or
constitute a default or result in an acceleration under any of the foregoing, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which the Guarantor or its property is subject;

(e) no consent or authorization of, filing with, notice to, or other act by or
in respect of, any governmental authority or any other Person (including,
without limitation, any stockholder or creditor of the Guarantor) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guarantee;

(f) there are no actions, suits, arbitrations, investigations (including,
without limitation, any of the foregoing which are pending or threatened) or
other legal or arbitrable proceedings affecting the Guarantor or any of its
subsidiaries or affecting any of its properties before any governmental
authority which (i) questions or challenges the validity or enforceability of
the Agreements or any action to be taken in connection with the transactions
contemplated thereby, (ii) makes a claim or claims in an aggregate amount
greater than $5,000,000, or (iii) individually or in the aggregate, if adversely
determined, could reasonably be likely to have a Material Adverse Effect (as
defined in the Repurchase Agreement).

(g) it has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its other property, and none of such property is
subject to any lien of any nature whatsoever except such as are disclosed in the
balance sheet referred to in Section 9(h) hereof;

(h) it has filed or caused to be filed all tax returns which, to its knowledge,
are required to be filed and has paid all taxes shown to be due and payable on
said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any governmental authority (other than any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Guarantor); no tax lien has been filed, and, to the knowledge of
the Guarantor, no claim is being asserted, with respect to any such tax, fee or
other charge; and

(i) it has heretofore furnished to IXIS a copy of (a) its consolidated balance
sheet for the most recently ended fiscal year (the “Last Fiscal Year”), and the
related consolidated statements of income and retained earnings and of cash
flows for the Guarantor and its consolidated subsidiaries for such fiscal year,
each audited by and accompanied by an opinion thereon of KPMG LLP, which opinion
shall not be qualified as to scope of audit or going concern and shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of operations of the Gurantor and its
consolidated subsidiaries as of the end of, and for, such fiscal year in
accordance with GAAP and (b) its consolidated balance sheet and the consolidated
balance sheets of its consolidated subsidiaries for the quarterly fiscal periods
of the Guarantor since the Last Fiscal Year and the related consolidated
statements of income and retained earnings and of cash flows for the Seller and
its consolidated Subsidiaries for such quarterly fiscal period, setting forth in
each case in comparative form the figures for the previous year. All such
financial statements are complete and correct and fairly present, in all
material respects, the consolidated financial position of the Guarantor and its
subsidiaries and the consolidated results of their operations as of such dates
and for such fiscal periods, all in accordance with GAAP applied on a consistent
basis. Since the date of the most recently such delivered balance sheet, there
has been no material adverse change in the consolidated business, operations or
financial condition of the Guarantor and its consolidated subsidiaries taken as
a whole from that set forth in said financial statements.

10. Notices. All notices, requests and demands which are required or permitted
to be given under this Guarantee shall be in writing (or by telex, fax or
similar electronic transfer confirmed in writing) and shall be deemed to have
been duly given or made (1) when delivered by hand or (2) if given by mail, when
deposited in the mail by certified mail, return receipt requested, or (3) if by
telex, fax or similar electronic transfer, when sent and receipt has been
confirmed, addressed as follows:

(a) if to IXIS or to the Sellers, at their respective addresses or transmission
numbers for notices provided in Section 17 of the Repurchase Agreement; and

(b) if to the Guarantor, at its address or transmission number for notices set
forth under its signature below.

IXIS, the Sellers and the Guarantor may change its address and transmission
numbers for notices by notice in the manner provided in this Section.

11. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12. Integration. This Guarantee represents the agreement of the Guarantor with
respect to the subject matter hereof.

13. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Guarantor, the Sellers and IXIS.

(b) IXIS shall not by any act, delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of IXIS, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by IXIS of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which IXIS would otherwise have on any
future occasion.

The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

14. Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

15. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of IXIS and its
successors and assigns. This Guarantee may not be assigned by the Guarantor
without the prior written consent of IXIS, which consent shall be at IXIS’s sole
discretion. This Guarantee may be assigned by IXIS without the consent of the
Guarantor to any assignee of the Repurchase Agreement.

16. GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPALS.

17. SUBMISSION TO JURISDICTION; WAIVERS. THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTEE AND THE AGREEMENTS, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH IXIS SHALL HAVE BEEN
NOTIFIED; AND

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

(e) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTEE, THE AGREEMENTS, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

(f) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

18. Acknowledgments. The Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee;

(b) IXIS does not have any fiduciary relationship with or duty to the Guarantor
arising out of or in connection with this Guarantee, and the relationship
between the Guarantor, the Sellers and IXIS; and

(c) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Guarantor, the Sellers and IXIS.

19. WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
GUARANTEE OR ANY OTHER DOCUMENT RELATING HERETO OR THE MORTGAGE LOANS AND FOR
ANY COUNTERCLAIM THEREIN.

1

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

NEW CENTURY FINANCIAL CORPORATION

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President


By: /s/ Brad A. Morrice
Name: Brad A. MOrrice
Title: President and CEO

     
Address for Notices:
 

 
    18400 Von Karman, Suite 1000

 
   
Irvine, CA 92612
Telex:
 
(949) 225-7808

Fax: (949) 440-7033

2